Name: Commission Regulation (EC) No 1142/2003 of 27 June 2003 amending Regulation (EC) No 2125/95 as regards the tariff quota for preserved mushrooms of the genus Agaricus allocated to Bulgaria
 Type: Regulation
 Subject Matter: agri-foodstuffs;  Europe;  agricultural activity;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32003R1142Commission Regulation (EC) No 1142/2003 of 27 June 2003 amending Regulation (EC) No 2125/95 as regards the tariff quota for preserved mushrooms of the genus Agaricus allocated to Bulgaria Official Journal L 160 , 28/06/2003 P. 0039 - 0040Commission Regulation (EC) No 1142/2003of 27 June 2003amending Regulation (EC) No 2125/95 as regards the tariff quota for preserved mushrooms of the genus Agaricus allocated to BulgariaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Commission Regulation (EC) No 453/2002(2), and in particular Article 15 (1) thereof,Whereas:(1) Commission Regulation (EC) 2125/95(3), as last amended by Regulation (EC) No 225/2003(4), has opened and provided for the administration of tariff quotas for preserved mushrooms.(2) Council Decision 2003/286/EC of 8 April 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions(5), has approved the arrangements for import into the Community applicable to certain agricultural products originating in Bulgaria.(3) These arrangements entered into force on 1 June 2003.(4) The allocation of quotas for preserved mushrooms of the genus Agaricus covered by CN codes 0711 51 00, 2003 10 20 and 2003 10 30 originating in Bulgaria set out in Annex I to Regulation (EC) No 2125/95 should be amended accordingly.(5) Regulation (EC) No 2125/95 should therefore be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Article 1 of Regulation (EC) No 2125/95 is replaced by the following text:"Article 11. Tariff quotas for preserved mushrooms of the genus Agaricus falling within CN codes 0711 51 00, 2003 10 20 and 2003 10 30, shown in Annex I, shall be opened subject to the conditions laid down in this Regulation.2. The rate of duty applicable shall be 12 % ad valorem in the case of products falling within CN code 0711 51 00 (Serial No 09.4062) and 23 % in the case of products falling within CN codes 2003 10 20 and 2003 10 30 (Serial No 09.4063). However, a single rate of 8,4 % shall apply in the case of the above products originating in Romania (Serial No 09.4726), and no duty shall apply in the case of the above products originating in Bulgaria (Serial No 09.4725)."Article 2Annex I to Regulation (EC) No 2125/95 is replaced by the text in the Annex to this Regulation.Article 3This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply from 1 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 72, 14.3.2002, p. 9.(3) OJ L 212, 7.9.1995, p. 16.(4) OJ L 31, 6.2.2003, p. 10.(5) OJ L 102, 24.4.2003, p. 60.ANNEX"ANNEX IAllocation as referred to in Article 2 in tonnes (net drained weight)>TABLE>"